Citation Nr: 1624676	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 8, 2010.  

4.  Entitlement to a rating in excess of 70 for PTSD from February 9, 2011 through November 21, 2014.  

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

7.  Propriety of the reduction in rating for schizophrenic reaction (currently characterized as PTSD) from 50 percent to noncompensable, effective from March 1, 1977.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 11, 2010.  

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1969, including service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 1976, August 2010, June 2012, August 2012, and March 2015 rating decisions by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  

For clarity, the Board notes that the December 1976 rating decision reduced the rating for the Veteran's schizophrenic reaction from 50 percent to 0 percent, effective March 1, 1977.  The August 2010 rating decision granted an increased rating of 50 percent for PTSD, effective April 27, 2010.  The June 2012 rating decision, in part, denied service connection for bilateral hearing loss and for ischemic heart disease.  The August 2012 rating decision granted service connection for residuals of a TBI, rated 10 percent effective from June 14, 2011, and granted service connection for GERD, effective from June 14, 2011.  And the March 2015 rating decision granted entitlement to a TDIU rating, effective from November 11, 2010 through November 21, 2014.  

By way of background, a December 1976 rating decision reduced the rating for the Veteran's service-connected schizophrenic reaction from 50 percent to noncompensable, effective March 1, 1977.  The Veteran timely filed a notice of disagreement in February 1977, and the RO in a May 1977 rating decision restored a rating of 30 percent for the schizophrenic reaction, effective March 1, 1977.  However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), this is insufficient as the claim may only be resolved by appellate adjudication.  As no Statement of the Case (SOC) has been issued in this matter, the Board finds that the December 1976 rating decision remains on appeal.  In this regard, the Board acknowledges that the Veteran's attorney has raised a motion of clear and unmistakable error (CUE) in the December 1976 rating decision and subsequent rating decisions that did not fully restore the Veteran's rating to 50 percent, and that such matter was adjudicated by the RO in a June 2015 rating decision, which the Veteran's attorney has appealed.  Because the December 1976 rating decision is not final, it is not properly subject to a motion for CUE, and the matter has been characterized accordingly.  

The claims for an increased rating for PTSD were previously before the Board in August 2011 when the Board denied entitlement to a rating in excess of 50 percent for the period prior to June 8, 2010, granted an increased 70 percent rating for the period from June 8, 2010 through February 8, 2011, and remanded entitlement to a rating in excess of 70 percent since February 9, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court vacated the August 2011 Board decision to the extent it denied entitlement to a rating in excess of 50 for PTSD prior to June 8, 2010, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  The Veteran did not appeal the award of a 70 percent rating for the period from June 8, 2010 through February 8, 2011, and thus this period is not on appeal, and the issues have been characterized accordingly.  

In March 2013, the Board remanded the matters of entitlement to service connection for bilateral hearing loss, residuals of a facial fracture, ischemic heart disease, the effective dates and ratings assigned for residuals of a TBI, GERD, and tinnitus, increased ratings for PTSD prior to June 8, 2010, and since February 9, 2011, and entitlement to TDIU, for additional development, to include the issuance of a Statement of the Case regarding the matters of entitlement to service connection for bilateral hearing loss, residuals of a facial fracture, ischemic heart disease, and the effective dates and ratings assigned for residuals of a TBI, GERD, and tinnitus.  A Statement of the Case was issued to the Veteran in March 2013, and in April 2013, the Veteran limited his appeal in the above issues to entitlement to service connection for bilateral hearing loss, ischemic heart disease, an increased rating for residuals of a TBI, and for GERD.  The issues have been characterized accordingly.  

In addition, a March 2015 rating decision granted an increased (100 percent) rating for PTSD, effective November 22, 2014.  Accordingly, the matter has been characterized as being limited to a rating in excess of 70 percent from February 9, 2011 through November 21, 2014.  

Finally, a separate March 2015 rating decision granted entitlement to TDIU, effective from November 11, 2010 through November 21, 2014 (after which the Veteran has a schedular 100 percent rating).  The Veteran continued to express disagreement with the effective date assigned in May 2015 correspondence, and the matter remains on appeal.  

The issues of service connection for ischemic heart disease, an increased rating for PTSD (50 percent prior to June 8, 2010, and 70 percent from February 9, 2011 through November 21, 2014), TBI, and GERD, the propriety of the reduction for schizophrenic reaction, TDIU prior to November 11, 2010, and SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  The absence of in-service evidence of hearing loss is not fatal to a claim of service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran contends that he has continued to experience bilateral hearing loss since his service in Vietnam.  See June 2013 correspondence; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he asserts that he was exposed to acoustic trauma during service, including a grenade that exploded very near to him while stationed in Vietnam.  See, e.g., March 1970 VA psychiatric examination report; October 1976 VA examination report.  Notably, the Veteran's military occupational specialty was light weapons infantryman, he has a Combat Infantryman's Badge, and he is already service connection for tinnitus.  Therefore, exposure to acoustic trauma is conceded.  

On May 2012 VA audiological examination, puretone thresholds revealed, and the Veteran was diagnosed with, bilateral sensorineural hearing loss, in accordance with 38 C.F.R. § 3.385.  The examiner opined that it was not as least as likely as not that the Veteran's hearing loss was related to military noise exposure, noting normal hearing thresholds at separation.  

While the May 2012 VA audiological examiner provided a negative nexus opinion, the Board finds this opinion to be inadequate as the examiner relied on the absence of hearing loss on separation, which as noted above is not fatal to a claim for service connection for hearing loss, and because the examiner provided no rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

What remains are the Veteran's statements of ongoing bilateral hearing loss since service.  The Board finds the Veteran's statements to be credible.  Moreover, the Veteran is competent to report those symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  There is no evidence to the contrary.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  





REMAND

In October 2015 correspondence, the Veteran's attorney identified outstanding VA records.  The Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.  

Regarding the increased rating claims for residuals of a TBI and GERD, the Board notes that the Veteran was last afforded a VA examination in June 2012.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his residuals of a TBI and GERD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, these issues must be remanded.  

Regarding the Veteran's claim for SMC based on the need for aid and attendance or housebound status and TDIU prior to November 11, 2010, these matters must be remanded as well as they are inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Finally, regarding the propriety of the reduction in rating for schizophrenic reaction (currently characterized as PTSD) from 50 percent to noncompensable, effective from March 1, 1977, as noted above, the Veteran timely filed a notice of disagreement in February 1977, and the matter has remained on appeal.  The RO has not yet issued the Veteran a SOC with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the propriety of the reduction in rating for schizophrenic reaction (currently characterized as PTSD) from 50 percent to noncompensable, effective from March 1, 1977, to include addressing compliance with 38 C.F.R. § 3.344.  Advise him of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  
2. The RO should associate with the claims file updated VA treatment records, to specifically include Southern Arizona VA treatment records since April 2012, Pittsburgh VA Medical Center (VAMC) treatment records since September 2013, Bay Pines VA Healthcare System treatment records since January 2014, and Erie VAMC treatment records since March 2013, as well as any identified outstanding private treatment records that have not been associated with the claims file.  
3. After the above development, schedule the Veteran for an examination to determine the current nature and severity of his service-connected GERD and residuals of a TBI.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

With respect to the GERD, the examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; or whether any such symptoms are persistently recurrent.  

Additionally, the examiner should indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  

With respect to the TBI, the examiner should identify all related residuals and their severity.  

A complete rationale for all opinions expressed must be provided.  		
4. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental SOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


